This is an appeal from an order of the Court of Tax Review sustaining the protest of the St. Louis-San Francisco Railway Company, a corporation, against illegal and excessive tax levies for the fiscal year beginning July 1, 1928, by the county excise board of Tulsa county. Protestee appeals.
The ground of the protest was that the levy made for sinking fund purposes for the city of Tulsa included an amount which the city contends is necessary to pay interest accruals for the fiscal year beginning July 1, 1929.
The Court of Tax Review held that this levy was illegal to the extent of the interest accruals for the fiscal year beginning July 1, 1929.
We discussed this identical question in cause No. 20142, Coggeshall  Co. v. Smiley, 142 Okla. 8, 285 P. 48, and there held the levy excessive and illegal. We there said:
"An excise board is without authority of law to make an appropriation for the payment of interest on outstanding bonded indebtedness which matures subsequent to the fiscal year for which the appropriation is made."
We announce the same ruling here.
The judgment of the Court of Tax Review is affirmed.
MASON, C. J., LESTER, V. C. J., and HUNT, RILEY, HEFNER, and CULLISON, JJ., concur. CLARK and SWINDALL, JJ., absent.